Citation Nr: 0816415	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  06-00 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a right knee condition.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1943 to June 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that declined to reopen the 
veteran's claim of entitlement to service connection for a 
right knee condition.  The veteran perfected a timely appeal 
of this determination to the Board.

In June 2006, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

In a July 2006 decision, the Board denied the veteran's 
claim, and he appealed the decision to the U.S. Court of 
Appeals For Veterans Claims (Court).  In a November 2007 
Order, the Court vacated the July 2006 Board decision, and 
remanded the case to the Board for further appellate review.


FINDINGS OF FACT

1.  In February 1953, the Board denied the veteran's claim of 
entitlement to service connection for a right knee condition, 
on the basis that such condition existed prior to service and 
was not aggravated by service.

2.  In an August 1998 determination letter, the RO denied the 
veteran's request to reopen the claim of entitlement to 
service connection for a right knee condition, on the basis 
that new and material evidence had not been presented; the 
veteran did not file an appeal.

3.  The evidence received since the August 1998 RO 
determination letter is either cumulative and redundant, or 
does not relate to an unestablished fact necessary to 
substantiate the veteran's claim of entitlement to service 
connection for a right knee condition.


CONCLUSION OF LAW

New and material evidence to reopen a previously denied claim 
of entitlement to service connection for a right knee 
condition has not been received.  38 U.S.C.A. §§ 5108, 7104, 
7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1100(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a December 
2004 letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, the type of 
evidence necessary to reopen a previously denied claim, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), this 
letter essentially satisfied the notification requirements of 
the VCAA by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting that the veteran provide any 
information or evidence in his possession that pertained to 
the claim.

Also, for a claim to reopen a previously denied claim for 
service connection, the VCAA requires that VA provide a 
notice letter that describes the basis of the previous 
denial, as well as the evidence necessary to substantiate the 
element or elements of service connection found to be 
unsubstantiated in the previous denial.  The failure to 
provide this notice prior to the adjudication of a veteran's 
claim generally constitutes prejudicial error by VA.  See 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  The December 
2004 letter provided such notice, including notice that the 
veteran's claim had been previously denied because it was 
shown that his knee condition had existed prior to service 
and there was no evidence of his knee being aggravated by 
military service.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that new and material evidence has not been received to 
reopen the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Therefore, 
despite any inadequate notice provided to the veteran on 
these two elements, the Board finds no prejudice to the 
veteran in processing the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical and personnel records, his recent VA medical 
treatment records, the previous Board and RO decisions 
denying the veteran's claim, a response from the Social 
Security Administration indicating that the veteran did not 
apply for disability benefits, written statements from the 
veteran, and the veteran's June 2006 testimony before the 
Board.  There is no indication that there is any additional 
relevant evidence to be obtained by either VA or the veteran.  
The Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. New and Material Evidence

The matter of entitlement to service connection for a right 
knee condition was originally before the Board in February 
1953, and was denied on the basis that the condition pre-
existed service and was not aggravated in service.  Unless 
the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 
38 U.S.C.A. § 7104.  Because the record does not reflect that 
the veteran or his representative or the Board filed a motion 
for reconsideration of the February 1953 decision, that 
decision became final based on the evidence then of record.

In July 1998, the veteran submitted a request to reopen the 
claim for service connection for a right knee condition.  In 
an August 1998 determination letter, the RO determined that 
the veteran did not submitted new and material and denied the 
veteran's request to reopen the claim.  This letter also had 
enclosed a copy of the veteran's appellate rights.  The 
veteran now contends that his service connection claim should 
be reopened and reconsidered by VA.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§§ 7104(b), 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which states, in part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis, which, in this case is the August 1998 
determination letter, in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Since the August 1998 determination letter, VA has obtained 
evidence related to the veteran's right knee condition in the 
form of copies of several pages of the veteran's service 
medical records, VA medical treatment records dated from 
January 2005 to January 2006, and the veteran's testimony 
before the Board in June 2006.

The service medical records were considered by the Board in 
its February 1953 denial of the veteran's claim, and are 
therefore not new evidence.

In the VA medical treatment records, dating from January 2005 
to January 2006, the only mention of the veteran's knee is a 
note that the veteran suffers degenerative joint disease in 
both knees, had suffered no recent falls, has pain in his 
knees after he walks long distances, and has not tried pain 
medications.  These treatment records are not material 
evidence because they do not relate to the unestablished fact 
of in-service aggravation of the veteran's pre-existing knee 
disorder.

The veteran's testimony at his hearing before the Board in 
June 2006 indicates the following: that, prior to service, he 
worked as a waiter and danced; that he injured his knee in 
service when he had to carry a heavy backpack; that his knee 
did not bother him much prior to service; that he was excused 
from many activities in service, due to his knee condition; 
that, after service, he went back to being a waiter, but that 
his knee gave out while he was working, and that he had to 
quit his job because he broke dishes when he fell; that he 
hurt his knee in service when he fell after being hit by a 
sergeant; and that he aggravated his knees every time he put 
the backpack on.

The Board finds the information from the veteran's June 2006 
testimony to be cumulative and redundant of the evidence of 
record at the time of the last final denial of the veteran's 
claim of service connection for a right knee condition, and 
that such testimony does not raise a reasonable possibility 
of substantiating the veteran's claim.  The veteran's 
testimony regarding his knee repeatedly being injured, as 
well as his testimony regarding being injured after being 
struck by a sergeant, is redundant of testimony given at both 
his October 1953 Board hearing and his May 1945 in-service 
Board of Officers hearing.  Such October 1953 and May 1945 
testimony indicates that the veteran's knee gave out 
repeatedly.  At his May 1945 Board of Officers hearing, the 
veteran testified that his knee gave out repeatedly due to 
the heavy packs he carried, and that he was injured, on an 
occasion, when he was stuck by a sergeant.  Also, the 
testimony of the May 1945 Board of Officers hearing indicates 
that the veteran had previously been a waiter, which required 
him to stand and walk, but not too much, because he worked in 
a night club and had a partner, but that he did have some 
trouble once when his knee collapsed while he was working 
there prior to his period of service.  Furthermore, in an 
October 1952 written statement, the veteran argued that his 
trick knee was aggravated by infantry training, and had been 
so incapacitating that, after his discharge from service, he 
had to leave a job, and that the knee was still painful and 
was always swollen.

While the veteran's testimony at his June 2006 Board hearing 
is pertinent to the issue of whether his knee was permanently 
aggravated in service, the substance of such testimony was 
cumulative and redundant of the evidence of record at the 
time of the last final denial of his claim in August 1998.  
The veteran's assertions that he worked as a waiter prior to 
service, that he repeatedly injured his knee in service, thus 
aggravating the pre-existing injury, and that his knee 
condition was so permanently worsened after service that he 
was unable to retain the employment he had before service, 
were all part of the record at the time of the veteran's last 
previous denial in August 1998.  Thus, the relevant evidence 
provided in the June 2006 testimony is redundant of evidence 
that was of record at the time of the most recent final 
denial of the veteran's service connection claim, does not 
raise a reasonable possibility of substantiating the 
veteran's service connection claim, and is, therefore, not 
new and material evidence.

Accordingly, there is no basis to reopen the claim of 
entitlement to service connection for a right knee condition.


ORDER

New and material evidence not having been received to reopen 
a previously denied claim of entitlement to service 
connection for a right knee condition, the veteran's appeal 
is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


